Opinion.— According to the plea of former recovery as pleaded by the defendants, there existed no judgment at the date of the institution- of this suit, nor were there in the probate court any proceedings instituted at that period of time on which to procure a judgment against Alice F. Heal.
There was, at that time, an order of that court to procure the recognition of the plaintiffs as heirs of the estate, and to have a final settlement of the accounts of the administratrix, and a prayer in the petition to deliver to them the residuum, of the estate after the payment of debts of said estate. In pursuance of this proceeding, the order making such recognition of heirship was duly obtained' with order for further proceeding to settle the accounts on February 26, 1876. ¡Neither the exhibit attached to the plea, nor the transcript of the proceedings from the probate court used in evidence, show what was done in that court in respect to the adjustment of the accounts of the administratrix until August 8, 1876, at which time the judge of that court ordered, in compliance with the prayer of the petition of the heirs, that the administratrix be cited to show cause why a writ of possession should not issue as prayed for in that petition. The petition referred to does not shown when it was filed in that court; it recites, however, that the account of the administratrix had been homologated by judgment of that court, showing a balance of $1,510 in cash, and property amounting to $400, due by her to petitioner.
The petition alleged that the administratrix had failed and refused to pay over said monej1-, although more than sixty days had elapsed since said judgment had become final, and prayed for a writ of fieri facias against her to *500satisfy the sum. of §1,910, with ten per cent, per annum interest from the 1st day of June, 1876, at which date the petition alleged that said account had been homologated, and the petition also prayed for a writ of possession for the heirs to be placed in possession of the real estate.
In accordance with this prayer it appeared from the transcript of said probate court proceedings that an order of that court was made for the issuance of the writ of fieri facias as prayed for on the 23d of September, 1876.
It wa,s upon this state of the evidence before the court that the judgment here complained of was rendered; the court adjudging, as has been already seen, that the right of action of the plaintiffs had been merged by virtue of a recovery upon it under and by virtue of a judgment of a court of competent jurisdiction in favor of and against the same parties who are now before this court.
It is a well-established principle that all the evidence of a right of action is merged in the judgment rendered in the suit upon such evidence of right. And such judgment is final a,nd conclusive on all matters thereby adjudicated, Ayres v. Cayce, 10 Tex., 105. And it seems to be now the settled doctrine that this rule has application as well to judgments rendered in a sister state as when rendered in the state where the suit is brought which presents the question. See 1 Peters, C. C. R., 64.
A judgment in any of the state or federal courts upon valid personal service being regarded as a debt of record, and as entitled to full faith and credit, is a merger in every part of the United States in the same manner as in the state where it was rendered. Freeman on Judgments, sec. 221, citing Barnes v. Gibbs, 2 Vroom, 317. If actions are simultaneously pending upon the same cause of action in different states, a judgment in either will bar the further prosecution of the other. Freeman on Judg„, id., citing 30 Vroom, 539; 39 N. H., 522. But no judgment is to be given any greater effect elsewhere than it had in the jurisdiction in which it originated. Id. “ Every judgment is, *501for most purposes, to be regarded as a new debt.” Freeman on Judg., see. 217. But what obligation or debt or liability which before had existed was put in issue between the parties in the proceedings referred to, and was merged in a judgment in its stead % None whatever. They were not proceedings, as this suit is, to charge the adminis tratrix with waste and conversion of money and property, and to obtain against her a personal judgment against her estate in damages. They were simply the "ordinary current administration proceedings of a probate court in setting up the estate and turning over the residue to those entitled by law to it. The construction which we have placed upon the probate proceedings is such as might properly, we think, be given to similar petitions, orders and decrees, if they had been made in the county court of this state, and they are subject under the pleadings, as the same is presented, to be so interpreted. See Porcheler v. Bronson, 50 Tex., 561; Bradshaw v. Mayfield, 18 Tex., 21; Taylor v. Runyan, 3 Clark (Iowa), 479.
We assume, therefore, under the rule above quoted and authorities cited, that the proceedings of the probate court, which were had in Louisiana, were similar to and of no other legal effect than such would be in Texas, and that they do not support the defendants’ defense of a former recovery and merger of the cause of action here sued on.
¡Reversed and remanded.